DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pg. 6-8, filed 02/11/2022, with respect to the rejection(s) of claim(s) 1-7, 11-17 and 21-24 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-14, 21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPub. No. 2014/0369572 A1 (hereinafter "Setlak").
Regarding claim 1:
Setlak discloses: 
A device for authenticating a user, comprising:
a first sensor configured to measure a movement of a user in response to an interaction of the user with a displayed image, the interaction being entry of a predefined code (Setlak discloses in Fig. 7:66, 9A-9C and ¶45-51 how a movement is measured (i.e. ‘rotation of user’s finger) in response to a ‘graphical lock’, i.e: “The processor 122 cooperates with the finger biometric sensor 130 so that the virtual combination lock image 151 is responsive to the pattern of input motions or rotational movements. In other words, the virtual tumbler of the virtual combination lock image 151 rotates corresponding to rotation of the user's finger 140 adjacent the finger biometric sensor 130. The user unlock code may correspond, for example, correspond to a left rotational movement or turn to a first number (FIG. 9a), followed by a right rotational movement or turn to a second number (FIG. 9b), and followed by another left rotational movement to a third number (FIG. 9c). This operation is similar to that of a combination lock, as will be appreciated by those skilled in the art.”);
a second sensor configured to measure a physiological trait of a hand of the user during the interaction of the user with the displayed image (Setlak discloses in Fig. 7:74 and ¶45-47 how a palm print is measured when performing the gestures, i.e.: “The acquired finger biometric match data may include fingerprint data, and more particularly, fingerprint minutae data, ridge and/or valley fingerprint image data, ridge flow data, finger pore data, etc. ”); and
controller circuitry configured to authenticate the user in response to a positive comparison between the movement of the user and a stored movement associated with the user stored physiological trait associated with the user (Setlak discloses in Fig. 7:68 and Fig. 7:76, in addition to ¶47-48 how the movement and the physiological trait is used to authenticated the user: “After displaying the image corresponding to the pattern of input motions (Block 66'') and determining whether the pattern of input motions matches a stored pattern (Block 68''), the processor 22'', at Block 76'', compares the acquired finger biometric match data with stored finger biometric enrollment data stored in the memory 26''. ”).

Regarding claim 2:
Setlak discloses: 
A device according to claim 1, further comprising storage configured to store a user profile having associated therewith the stored movement and wherein the controller circuitry is configured to compare the movement of the user with the stored movement in the user profile (Setlak discloses in ¶47 how the captured movement is compared with a stored movement: “determining whether the pattern of input motions matches a stored pattern (Block 68'')”).

Regarding claim 3:
Setlak discloses:
Setlak discloses in ¶35: “processor 22 determines a pattern of input motions on the finger biometric sensor 30 (Block 64)”).  

Regarding claim 4:
Setlak discloses: 
A device according to claim 1, wherein the displayed image is a virtual object associated with the user and the stored movement is associated with the virtual object (see ¶51 of Setlak: “…the virtual tumbler of the virtual combination lock image 151 rotates corresponding to rotation of the user's finger 140 adjacent the finger biometric sensor 130…”).  

Regarding claim 23:
Setlak discloses:
A device according to claim 1, wherein the predefined code is a password, a personal identification number, or a passcode (Setlak discloses this in ¶51: “The user unlock code may correspond, for example, correspond to a left rotational movement or turn to a first number (FIG. 9a), followed by a right rotational movement or turn to a second number (FIG. 9b), and followed by another left rotational movement to a third number (FIG. 9c). This operation is similar to that of a combination lock, as will be appreciated by those skilled in the art.”).  

Regarding claims 11-14, 21 and 24:
Claim 11-14, 21 and 24 are directed to a method instead of a device. Claim 21 discloses a non-transitory machine readable medium. However, Setlak discloses both a system and a method “A method aspect is directed to a method of switching between a user-interface locked mode and a user-interface unlocked mode of an electronic device that includes a finger biometric sensor, a display, and a processor coupled to the finger, biometric sensor and the display.”). Setlak also discloses a computer readable medium (see ¶30: “A memory 26 is also coupled to the processor 22”). Otherwise the same features and limitations disclosed in claims 11-14, 21 and 24 are also recited in respective and corresponding claims 1-3 and 23 and no additional feature or detail, apart from being directed to a method and not device, are recited. For this reason, the same grounds of rejection given in claims 1-3 and 23 are equally applicable to claims 11-14, 21 and 24, mutatis mutandis, using the same citations.  

Regarding claim 22:
Setlak discloses: 
A device according to claim 1, wherein the first and second sensors are a single sensor (Setlak discloses in Fig. 9A-9C how a single biometric sensor (Fig. 9A-C:130) records both the biometric fingerprint as well as the rotational motion of the user’s finger). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2014/0369572 A1 (hereinafter “Setlak”) as applied to claim 1 and 11 above, and further in view of U.S. PGPub. No. US 2016/0188861 A1 (hereinafter "Todeschinl").

Regarding claim 5:
Setlak discloses a device according to claim 1 (see rejection of claim 1 above).

wherein the displayed image is one of a virtual keyboard (see ¶56 of Todeschinl which explicitly discloses a “virtual keyboard”, i.e.: “the input device is a … a virtual keyboard.”).  

The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: [s]imple substitution of one known element for another to obtain predictable results. 
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to substitute the traditional input system as disclosed in Setlak with the virtual keyboard as disclosed in Todeschinl, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, being able to authenticate a user using both movement and physical attributes using virtual keyboards. 

Regarding claim 6:
The combination Setlak and Todeschinl discloses:
A device according to claim 5, wherein the controller circuitry is further configured to authenticate the user in response to a positive comparison with entry of a predefined code associated with the user on the virtual keyboard (see ¶56 of Todeschinl: “the user authentication system 100 according to the present disclosure includes an input device for receiving a user identification 126 from the user. A user identification 126 is information (e.g., data) that uniquely identifies the user and distinguishes the user from any other user or potential user of the computer environment. Typically, a user identification 126 (sometimes known as a user ID, login ID, username, etc.) is an alphanumeric identifier (e.g., string).”).  


Regarding claim 7:
The combination Setlak and Todeschinl discloses:
25A device according to claim 6, wherein the predefined code is a personal identification number (see ¶3 and 56 of Todeschinl: “These known methods typically involve the utilization of a username or user identification (e.g., user ID) and traditional alphanumeric passwords, PINS, “captcha” data entry, picture passwords, two-dimensional (2D) pattern tracing, among others.”).  

Regarding claims 15-17:
Claim 15-17 is directed to a method instead of a device. However, Setlak discloses both a system and a method (see Setlak, Abstract: “Various systems and methods for providing a mechanism for multi-modal user authentication are described herein.”). Setlak also discloses a computer readable medium (see ¶39: “a machine-readable storage device”). Otherwise the same features and limitations disclosed in claims 15-17 are also recited in respective and corresponding claim 5-7 and no additional feature or detail, apart from being directed to a 

How to overcome the rejections of claims 1-7 , 11-17, 21 and 22 under 35 U.S.C. § 102/103:
The examiner believes the following amendments could overcome the grounds of rejection above and place the application in condition for allowance: 
Amending claim 1 to include:
wherein the predefined code is a password (not a PIN) (see Claim 23)
incorporate the subject matter of claims 5 and 6 into claim 1
incorporate the subject matter of claim 3, wherein the first sensor is a wearable sensor located on the user’s body.
Amend independent claim 11 in a similar way as suggested above.


Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
U.S. PGPub. No. 2019/0379671 A1 (“Sundar”) – in particular Fig. 7 and Fig. 8, measures a user’s interaction with a virtual keyboard (depicted in Fig. 7) that is used to create a base profile of movement patterns and which then compares the movement pattern with a previously stored movement pattern to authenticate the user. Sundar is nearly identical to the applicant’s claimed invention, however, does not constitute prior art as it was filed at a later date. 
U.S. PGPub. No. 2013/0182902 A1 (“Holz”) – discloses a system to capture motion in 3D space and also in one embodiment, see ¶151, use it for authentication purposes. 
U.S. Pat. No. 10,649,653 B2 (“Creager”) – discloses a system of a virtual keyboard that lacks physical buttons and that permits a user to interact with a computer system while also determining the user’s keystroke identity that is used for authentication purposes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491